DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 17 July, 2019.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 3 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  The claims include within their scope a human being which is not considered to be patentable subject matter under 35 U.S.C. 101. The claim recite what a patient is capable of, and is directed to what may be reasonably construed to be human beings.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 16 is independent. Claim 16 recites:
A non-transitory computer readable medium having instructions stored thereon that when executed result in: 
establishing a communication link with a remotely located physician station; 
receiving instructions from the physician station regarding obtaining one or more patient parameters from a patient using one or more sensors; 
obtaining the one or more patient parameters from the patient using the one or more sensors; and 
transmitting the one or more patient parameters to the physician station.
Claims 16 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a non-transitory computer readable medium which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
receiving instructions from the physician station regarding obtaining one or more patient parameters from a patient using one or more sensors; 
obtaining the one or more patient parameters from the patient using the one or more sensors;. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Providing instructions for the use of a sensor for obtaining patient parameters is process that merely organizes this human activity. The specification discloses that the patient manipulates the medical device or instrument with guidance from the physician or medical practitioner. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
establishing a communication link with a remotely located physician station; 
transmitting the one or more patient parameters to the physician station.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The communications link is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Transmitting the results of the abstract process is an ancillary part of the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). Rather, the specification discloses that the invention “increases efficiency” of providers in that they may examine multiple patients per hour without having to travel. As such, the additional elements recited in the claim do not integrate the abstract instruction process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract instruction process. Receiving and transmitting information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a physician station, sensors, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. For example the physician station may be a generic computer, and the sensors are disclosed at a high level of generality. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of communication link (17);  those that recite additional abstract ideas including: receiving feedback regarding adjustments (19); those that recite well-understood, routine and conventional activity or computer functions including: transmitting video (18); storing patient parameters (20) those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waterson et al.: (US PGPUB 2012/0179479 A1).

CLAIM 1
Waterson discloses a tele-health system that includes the following limitations:
a processor and a memory coupled to the processor to store a patient station application; (Waterson 0072, 0081, 0119, 0166, 0167);
a communication system to communicate with a physician station via a network; (Waterson 0092);
an input/output (I/O) system coupled with an input device and an output device to allow a patient to communicate with a medical practitioner using the physician station; and a medical sensor to obtain a patient physiological parameter using the patient station application; (Waterson 0021, 0040, 0072);
wherein instructions in the memory configure the processor to allow the medical practitioner to perform an examination of the patient using the medical sensor; (Waterson 0042, 0055, 0056).
Waterson discloses a tele-health system that includes a patient station having a processor, memory and communication system for communicating with a physician station over a network. The system includes audio and video devices (inputs); and display/speakers (outputs) that allow communication with a remote physician. The system includes medical sensors to obtain patient physiological parameters. The system allows the physician to perform an examination of the patient. Examiner notes that the claims recite an intended use of various components such as: “to store”, “to communicate”, “to allow”, “to obtain”, and “to allow”. Intended uses of components are given little patentable weight, nonetheless, Waterson discloses a system that is capable of performing these actions and that actually performs them.

CLAIMS 2 - 10
Waterson discloses the limitations above relative to Claim 1. Additionally, Waterson discloses the following limitations:
2wherein the processor is configured to provide control of the medical sensor to the medical practitioner via the physician station; (Waterson 0021, 0108);
3wherein the patient is capable of receiving instructions from the medical practitioner via the physician station on operating the medical sensor; (Waterson 0021, 0049, 0107, 0108);
4transmit the patient physiological parameter to the physician station in real-time or near real-time; (Waterson 0021, 0109, 0165);
5wherein the input device includes a camera and a microphone; (Waterson 0072);
6wherein the output device includes a display and a speaker; (Waterson 0072);
7wherein the patient is to receive guidance from the medical practitioner regarding obtaining the patient physiological parameter using the medical sensor; (Waterson 0021, 0049);
8wherein the medical sensor comprises a plurality of electrocardiogram (ECG) electrodes coupled with a preamplifier to obtain ECG signals from the patient as the patient physiological parameter; (Waterson 0072, 0142);
9wherein the medical sensor comprises a blood pressure sensor; (Waterson 0072);
10wherein the medical sensor comprises a stethoscope or an otoscope; (Waterson 0072).
Waterson discloses a system that includes allowing the provider to control medical devices or to provide instructions for their use to the patient, who receives and executes the instructions. Data from sensors including ECG (i.e. EKG), blood pressure and stethoscope sensors, are 
CLAIM 11
Waterson discloses a tele-health system that includes the following limitations:
A patient station, comprising: one or more medical device sensors to obtain one or more patient parameters from a patient; (Waterson 0072, 0084 – 0086);
a camera to allow a medical practitioner to observe the patient regarding the one or more medical device sensors obtaining the one or more patient parameters; (Waterson 0055, 0056, 0086); and 
a user interface to allow instructions to be received regarding the use of the one or more medical device sensors; (Waterson 0021, 0049);
wherein the instructions indicate one or more adjustments to be made regarding the one or more medical device sensors obtaining the one or more patient parameters; (Waterson 0021, 0086, 0107, 0108).
Waterson discloses a tele-health system that includes a patient station having medical sensors to obtain patient physiological parameters and a camera allowing a remote practitioner to observe obtaining the parameter. The system includes a user interface for receiving instruction on using the sensor, such as adjustments to the positioning of the sensor. Examiner notes that the claims recite an intended use of various components such as: “to obtain”, “to allow” and “to allow”. Intended uses of components are given little patentable weight, nonetheless, Waterson discloses a system that is capable of performing these actions and that actually performs them.
CLAIMS 12 – 15
Waterson discloses the limitations above relative to Claim 11. Additionally, Waterson discloses 
wherein the user interface comprises a speaker to provide audio instructions regarding the one or more medical device sensors obtaining the one or more patient parameters; (Waterson 0074, 0107)
wherein the adjustments are to be implemented by the patient; (Waterson 0107)
wherein the adjustments are to be implemented without requiring action by the patient; (Waterson 0021);
further comprising an input/output system to couple the patient station to a patient computer; (Waterson 0039)
Waterson discloses a speaker for conveying information to the patient including instruction for using or adjusting a sensor, including adjustments made by the patient, or by the provider. Connection maybe made over a cellphone or tablet computer.
CLAIM 16
Waterson discloses a tele-health system that includes the following limitations:
establishing a communication link with a remotely located physician station; (Waterson 0040);
receiving instructions from the physician station regarding obtaining one or more patient parameters from a patient using one or more sensors; obtaining the one or more patient parameters from the patient using the one or more sensors; (Waterson 0107, 0108); and 
transmitting the one or more patient parameters to the physician station; (Waterson 0104, 0108).
Waterson discloses a tele-health system that establishes a connection with a remote provider, and receives instructions from the provider on using sensors to obtain and transmit patient 
non-transitory computer readable medium having instructions stored thereon; (Waterson 0166, 0167).
CLAIMS 17 – 20
Waterson discloses the limitations above relative to Claim 16. Additionally, Waterson discloses the following limitations:
wherein the communication link is made via a network; (Waterson 0040);
transmitting a video stream of the patient to the physician station showing the patient during said obtaining; (Waterson 0086);
receiving feedback from the physician station whether any adjustments should be made regarding said obtaining, and if so making one or more adjustments; (Waterson 0107, 0108).
storing the one or more patient parameters in a memory; (Waterson 0021).
Waterson establishes a bi-directional communication link between a patient and a provider over a network and transmits video of a patient positioning medical sensors to a correct position on the patient, for observation by the provider. The provider may instruct the patient to position the sensor.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2006/0293570 A1 to Croghan et al. discloses an in-home system that includes sensors and audio/video conferencing for connection to a remote provider.
US PGPUB 2011/0009707 A1 to Kaundinya et al. discloses a telehealth system that facilitates a medical encounter between a patient at a patient site and a provider at a provider site including audio/video conferencing and parameter capture.
US PGPUB 2011/0178373 A1 to Pacey at al. discloses a telemedicine system that includes video conferencing between a patient and a remote provider that includes providing instruction for using medical sensor devices.
US PGPUB 2017/0293730 A1 to Fish et al. discloses a remote medical assistance device that measures parameters of a patient and communicates with a remote provider and provides instructions for using various devices.
Design and Implementation of Video Conferencing Cloud-based Network using VoIP for Remote Health Monitoring in Telemedicine System; Fouad; April, 2014
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 25 October, 2021